Brewster, J.
(dissenting). In passing upon the order appealed from, our power is to be applied to a review of the discretion which was exercised by the Judge of the Court of Claims in his denial of the application. We are not at liberty to consider the application de novo. If the discretion in question turned upon a reasonable basis we are thereby constrained. We are not to hear and pass upon the application. As an appellate court we are only to determine whether its denial was an abuse of the discretion which was confided a Judge of the Court of Claims and not to us. (Court of Claims Act, § 10, subd. 5.) We recognized this and so stated in Scully v. State of New York (275 App. Div. 1016). The question for us is whether a judicial mind, in view of the relevant rules of law and on due consideration of all the circumstances, could reasonably have reached the conclusion of the court below. (5 C. J. S., Appeal and Error, § 1583, subd. 3, p. 476.) That we would have decided differently does not allow us to cancel the exercise of the discretion under review and adjudge that it was abused. (Sherlock v. Manwaren, 208 App. Div. 538; Steinleger v. Frankel, 117 Misc. 693, 696.) The appellant has the burden of showing that a prejudicial abuse of discretion plainly appears *221from the record, and if upon the whole record any doubt exists as to whether it was abused the ruling below should not be reversed. (5 0. J. S., Appeal and Error, § 1584.) The discretion was one to be exercised according to the judgment and conscience of him in whom the law confided it and the functions of the Court of Claims seem to emphasize that. It is not a discretion to be exercised according to the judgment and conscience of an appellate court in whom the law does not confide it. (Judges of Oneida Common Pleas v. People ex rel. Savage, 18 Wend. 79, 99.) The question before us does not involve a mistake of law. It is, rather, whether the Judge who made the order appealed from abused the discretion confided in him by the statute. As once said by Justice Holmes, we should, therefore, be cautious of the delicacy involved in reviewing another man’s judgment, not as to its wisdom but as to his right to entertain the reasonableness of its wisdom. (29 Harv. L. Rev. 683, 685.)
Certainly we may not say the discretion was exercised maliciously, wantonly, or arbitrarily, nor that it was exercised at the mere will, pleasure, whim or caprice of the Judge. Instead, I think it must be said that it was based upon a reasonable premise, and was, as the record clearly manifests, in accordance with the dictates of the Judge’s own judgment and conscience, uncontrolled by the judgment or conscience of others. Thus has discretion been defined. (Judges of Oneida Common Pleas v. People ex rel. Savage, supra.) As I view it the Judge below had a reasonable ground for his stated premise that the moving affidavit fell short of the statutory requirements, in that there was an insufficient showing that prior to the ninety-day expiration the State or its appropriate department had “ actual knowledge of the essential facts constituting the claim.” There is naught to show that the report which claimant filed with the Motor Vehicle Bureau and the investigation by it or by the State Police were ever brought home to the Department of Public Works. Nor has it been shown that the investigations thus briefly referred to, whatever they were, brought to light the essential facts upon which plaintiff now bases the claim he asks permission to file, much less that knowledge thereof ever reached the appropriate department. For aught that appears the appropriate department never knew of the accident until notice of the application for a delayed filing. The notice to the State Police and the Motor Vehicle Bureau is not the required notice to the State. (Chergotis v. State of New York, 259 App. Div. 369, 373.)
*222The whole matter here, including claimant’s right to have proceeded seasonably or at all, has only statutory sanction, and permission for the late filing required a showing not only of a reasonable excuse for the delay, but also that the State through its appropriate department had actual knowledge of the essential facts before the expiration of the time limited for its filing. Of course, the State can have such knowledge only when it comes to the appropriate department. Here this is the Department of Public Works. The conelusory statement in claimant’s affidavit that, at some time not stated, the “ Department of Highways * * * [was] fully informed of the facts * e * and related circumstances which caused the accident ” etc., could reasonably be considered as falling short of the statutory requirement, and it was met by substantial denials in the opposing affidavit. At least such a vague and generalized showing was faulty and afforded a reasonable basis for the exercise of the discretion which resulted in the order appealed from, and that is all which is for us to determine. The order should be affirmed.
Bergan and Coon, JJ., concur with Heffernan, J.; Brewster, J., dissents, in an opinion, in which Deyo, J., concurs.
Order appealed from reversed, with $25 costs and disbursements, and motion granted. [See post, p. 985; 279 App. Div. 810.]